2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                         United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604
                                        Submitted December 10, 2012∗
                                         Decided December 18, 2012

                                                   Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                    JOEL M. FLAUM, Circuit Judge

                                    ANN CLAIRE WILLIAMS, Circuit Judge


    No. 12-2693                                                      Appeal from the United
                                                                     States District Court for the
    MINERALS DEVELOPMENT & SUPPLY                                    Western District of
    COMPANY, INC.,                                                   Wisconsin.
         Plaintiff-Appellant,
                                                                     No. 10-cv-00488-wmc
                    v.                                               William M. Conley,
                                                                     Chief Judge.
    HUNTON & WILLIAMS LLP, et al.,
         Defendants-Appellees.


                                                    Order

           Defendants removed this suit to federal court, asserting that it comes within the
    diversity jurisdiction.

            Plaintiff Minerals Development & Supply Co. is an Illinois corporation with its
    principal place of business in Illinois. The notice of removal stated, with respect to
    defendant Hunton & Williams, a partnership, that none of its partners is a citizen of
    Illinois. The notice did not identify the names and citizenships of each partner. The



    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 12-2693                                                                   Page 2

district judge did not request that information, nor did plaintiffs. The judge then
dismissed the complaint under Fed. R. Civ. P. 12(b)(6), and plaintiff appealed.

       Circuit Rule 28(a)(1) requires the parties to identify “the citizenship of all
members” of every partnership. Despite this rule, plaintiff simply repeated the
statement in the removal notice that none of the partners is a citizen of Illinois or
Wisconsin. Hunton & Williams, as appellee, likewise failed to comply with Circuit Rule
28(a)(1). This court, acting on its own, insisted that Rule 28 be followed. The disclosure
revealed that three of the partners are expatriates, and thus neither aliens nor citizens of
any state. That spoiled complete diversity of citizenship, and we remanded with
instructions to return the litigation to state court.

       Minerals Development then asked for an award of attorneys’ fees under 28
U.S.C. §1447(c), which allows such an award when a removal is unreasonable. See
Martin v. Franklin Capital Corp., 546 U.S. 132 (2005). The district court denied that
motion, observing that Minerals Development itself had accepted the removal’s
propriety and that the problem did not come to light until the case was on appeal.
Moreover, the judge observed, until this case the Seventh Circuit had not decided the
jurisdictional effect of expatriate partners.

        Because the district judge exercises discretion when acting under §1447(c),
see Martin, 546 U.S. at 139–41, appellate review is deferential. The district court did not
abuse its discretion in concluding that a removal cannot be called “unreasonable” when
the circuit lacks an authoritative precedent and when all litigants and the district court
thought the removal proper. Minerals Development says that this amounts to blaming
the victim. Hunton & Williams, as the proponent of federal jurisdiction, had the burden
to establish the existence of complete diversity. That’s true enough, but Minerals
Development had an obligation to call errors to the district court’s attention and our
attention too; it did not do so. Circuit Rule 28(a)(1) told Minerals Development precisely
what was required, but Minerals Development did not comply. Although Minerals
Development raised jurisdictional issues concerning different parties, it accepted as
adequate the removal by Hunton & Williams. Minerals Development thus is poorly
situated to contend that the lack of jurisdiction is so apparent that any assertion of
federal jurisdiction must be unreasonable.

                                                                                  AFFIRMED